UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1864


In Re:   HENRY JONES,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:92-cr-00301-WDQ-2)


Submitted:   October 10, 2012               Decided:   October 17, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Henry Jones petitions for a writ of mandamus, alleging

the     district   court   has   unduly     delayed   acting   on    what    he

captioned as a “Motion to Reopen in Light of “Simmons””.                Jones

seeks an order from this court directing the district court to

act.     Our review of the district court’s docket reveals that the

district court recently dismissed Jones’ motion.               Accordingly,

because the district court has decided Jones’ case, we deny the

mandamus petition as moot.          Further, to the extent that Jones

seeks    to   challenge    the   district   court’s    disposition    of    his

previous motions seeking relief from his conviction or sentence,

mandamus is not the proper vehicle for such claims.                 See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).                      We

grant leave to proceed in forma pauperis.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            PETITION DENIED




                                      2